Citation Nr: 1812209	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-13 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for right knee strain.

2.  Entitlement to an evaluation in excess of 10 percent for left shoulder strain prior to March 10, 2017, and in excess of 20 percent since then.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a bilateral foot disability, to include right foot 5th digit exostosis.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a videoconference hearing before the Board in July 2016.  A transcript of the testimony offered at the hearing has been associated with the record.

In September 2016, this matter was last before the Board, at which time it was remanded for further development.  

In a July 2017 rating decision, the RO increased the evaluation of the left shoulder strain to 20 percent disabling, effective March 10, 2017.

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for a low back disability, and entitlement to service connection for a bilateral foot disability, to include right foot 5th digit exostosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right knee strain has manifested by painful motion; without moderate subluxation or lateral instability; without right leg flexion limited to 30 degrees; or limitation of extension.

2.  Prior to March 10, 2017, the left shoulder strain did not manifest by limitation of the arm to shoulder level, or less.  

3.  From March 10, 2017, the left shoulder strain has not manifested by limitation of the arm to midway between side and shoulder level, or less.  


CONCLUSIONS OF LAW

1.  A separate 10 percent rating for right knee strain (painful motion) is warranted.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2017).

2.  The criteria for a rating in excess of 10 percent for right knee strain (instability or subluxation) have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a Diagnostic Code 5257 (2017).

3.  Prior to March 10, 2017, the criteria for a rating in excess of 10 for a left shoulder strain are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2017), Diagnostic Codes 5003, 5024, 5200-5203 (2016).
4.  From March 10, 2017, the criteria for a rating in excess of 20 percent for a left shoulder strain are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2017), Diagnostic Codes 5003, 5024, 5200-5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act (VCAA) in a July 2009 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned Veterans Law Judge in July 2016.  As there is no allegation that the hearing was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The claims addressed herein below were remanded in September 2016 to obtain outstanding VA medical records and VA medical examinations.  Current VA medical records were obtained and the Veteran as afforded VA examinations following the Board's remand.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Right Knee Strain

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

The evaluation of a knee disability under Diagnostic Codes 5257 or 5261, or both, does not, as a matter of law, preclude the assignment of a separate evaluation of a meniscal disability of the same knee under Diagnostic Code 5258 or 5259, and vice versa.  Entitlement to a separate evaluation depends on whether the manifestations of the disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different diagnostic code.  Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704.

A July 2008 VA treatment record documents a small tear of the right ACL and a meniscus tear.  Extension was full to zero degrees and flexion was to 135 degrees.  There was no instability, effusion or compression pain.  August, September and October 2008 VA physical therapy records reflect right knee flexion to 120 degrees. 

A June 2009 VA orthopedic surgery note reflects the Veteran's reports of worsening symptoms of the right knee, with tenderness and pain, particularly in the morning.  He described "locking" with descending stairs, noting pain in the front of the knee.  Physical examination showed full extension of the knees, with bilateral flexion to 135 degrees.  There was 1+ ACL laxity and 2+ collateral ligament laxity.  There was no effusion.  Patellofemoral crepitus was elicited.  The Veteran wore knee braces and exercised on an elliptical trainer regularly.  

During VA examination in September 2009, objective examination of the knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no crepitus or genu recurvatum, or ankylosis.  Flexion was to 120 degrees, with pain noted at that point.  Repetitive use was possible, with flexion remaining at 120 degrees.  Extension was full to zero degrees.  Joint stability tests were normal.  Examination resulted in continued diagnosis of right knee strain.  

In January 2010, the Veteran underwent surgery for the meniscal tear.  See VA Discharge Summary.

An April 2015 private medical record reflects the Veteran's reports of constant pain in the right knee, with a history of ACL reconstruction.  Physical examination of the right knee was positive for effusion and tenderness.  McMurray's sign was positive, range of motion was full, there was some laxity and Lachman's sign was positive.  MRI was suspicious for a meniscal tear.  In May 2015 the Veteran had arthroscopic surgery on the right knee for a medial meniscal tear.  

The Veteran was again examined in September 2015.  Examination resulted in assessment of a knee strain, as well as status-post ACL repair, status-post meniscus repair and status-post arthroscopy of the right knee.  In terms of any flare-ups, the Veteran reported that during an episode, he was unable to walk and sit for long periods of time.  Flexion of the right knee was to 100 degrees, with pain at that point.  There was evidence of pain with weight bearing, as well as crepitus.  Extension was full to zero, with no apparent pain.  Flexion of the left knee was to 95 degrees, with pain at that point.  Flexion of the left knee was full to zero degrees.  There was evidence of pain with weight bearing, as well as crepitus, in each knee.  Repetitive use testing resulted in no additional loss of function or range of motion.  With respect to repeated use over time, the examiner remarked that flexion would be further limited to 100 degrees in the right knee.  There was no muscle atrophy.  There was no history of recurrent subluxation or effusion.  Joint stability tests were normal.  The right knee did have a history of a meniscal tear, with frequent episodes of joint "locking" and pain.  

Per the Board's remand directives, the Veteran was examined in March 2017.  At the time, the Veteran reported pain, numbness and weakness, and that the knee would "give out" and lock, particularly with stairs.  Flexion was to 50 degrees with pain, and extension was full to zero degrees, in both knees.  The Veteran denied flare-ups, and repetitive use did not result in additional functional time.  Strength was 4/5 in each knee, with no muscle atrophy.  There was no history of recurrent subluxation or lateral instability.  There was no history of recurrent effusion.  The Veteran would not allow the examiner to perform joint stability tests due to "pain."  

VA examination noted the history of meniscal tear in the right knee.  In accordance with the Board's request, the examiner addressed whether this was a progression of the service-connected disability.  The examiner concluded that the meniscal tear was not a progression thereof, and noted that there was no history of meniscal tear in service.  The examiner found no relationship between the two conditions.  

Initially, the Board will address whether the Veteran is entitled to a separate evaluation for the meniscal pathology under Diagnostic Code 5258 or 5259.  See 38 C.F.R. § 4.71a.  Here, however, VA examination in March 2017 clarified that the meniscal tear of the right knee, with subsequent debridement, is unrelated to the service-connected right knee strain.  Accordingly, the Board will not consider this pathology in the evaluation of the service-connected disability.  

Here, the AOJ has assigned a 10 percent evaluation for slight recurrent subluxation or lateral instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board does not find that an evaluation higher than 10 percent is warranted under this diagnostic code.  The Board acknowledges the Veteran's reports of instability; however, repeated VA examinations have not shown moderate or severe recurrent subluxation or lateral instability.  There is no history of subluxation.  At most, 1+ and 2+ mild laxities were noted in the ACL and collateral ligaments, respectively.  See June 2009 VA orthopedic note.  Otherwise, VA examinations showed no signs of instability.  The Board acknowledges that the Veteran refused to perform stability testing at his last VA examination.  However, no otherwise objective evidence indicates moderate or severe lateral instability.  Accordingly, an evaluation in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

However, the Board must also consider the presence or absence of limitation of motion and/or painful motion.  At worst, the Veteran had 50 degrees of flexion, and no limitation of extension of right knee.  As noted above, the normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  In order to warrant a 10 percent evaluation under Diagnostic Code 5260, flexion must be limited to 45 degrees or less.  

VA treatment records, private treatment reports, and the evidence discussed above, underscore the Veteran's reports of pain, which have been objectively confirmed.  Accordingly, a separate 10 percent evaluation should be assigned based upon the presence of painful motion.  

The Board has considered the Veteran's complaints. The Veteran is certainly competent to report his medical history and discernable symptomatology, and the Board finds him credible here.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  In this matter, however, the Board finds that the objective medical findings by skilled medical professionals to be more probative and more credible.

Left Shoulder Strain

The RO initially evaluated the Veteran's left shoulder strain under Diagnostic Code 5201-5024.  Diagnostic Code 5024 provides for evaluation of tenosynovitis.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. In the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  In this way, the exact source of each rating can be easily identified.
Diagnostic Code 5024 refers to tenosynovitis.  Diagnostic Code 5201 refers to limitation of motion of the arm.

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis.  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5201, relating to limitation of motion of the arm, provides a minimum rating of 20 percent disabling where motion of the arm is limited to shoulder level (and a non-compensable rating for motion of the arm greater than shoulder level).  A maximum 40 percent evaluation is warranted for limitation of motion of the arm to 25 degrees from side.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder. Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

During his VA examination in September 2009 the Veteran reported weakness, stiffness, selling, giving way, lack of endurance, locking, fatigability, tenderness, effusion and pain.  He denied subluxation, redness, deformity, draining and dislocation.  He described flare-ups, precipitated by physical activity, and alleviated by rest and medication.  He described limitation of overhead lifting and a decline in strength during the flare-ups.  Objective examination of the shoulders showed no signs of instability, edema, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding.  There was no ankylosis.  Flexion of the right and left shoulders was to 180 degrees.  Abduction was to 180 degrees, bilaterally.  External and internal rotations were to 90 degrees, bilaterally.  Repetitive use was possible and without additional limitation.  

VA examination in September 2015 reflected continued reports of pain with moving and lifting the arms.  The Veteran reported that during flare-ups, he had difficulty effectively moving around or driving a vehicle.  Left shoulder flexion was to 140 degrees.  Abduction on the left was to 140 degrees.  Left external rotation was to 90 degrees, and left internal rotation was to 65 degrees.  On the right, flexion was to 140 degrees, abduction was to 120 degrees, external rotation was to 90 degrees and internal rotation was to 90 degrees.  Pain was noted as limiting at each of these points, as well as with weight bearing.  Repetitive use testing showed no additional limitation.  Strength testing was normal bilaterally, and there was no muscle atrophy.  There was no ankylosis, rotator cuff condition, instability, or history of subluxation.  Examination confirmed that the Veteran is right hand dominant.  The examiner estimated no additional loss of function after repetitive use over time, consistent with the Veteran's reports.  

The Veteran was examined again in April 2016.  He continued to describe flare-ups, with locking and swelling.  Flexion and abduction of the left shoulder were each to 140 degrees.  External rotation on the left was to 90 degrees, and internal rotation was to 60 degrees.  Right shoulder flexion was to 115 degrees.  Right shoulder abduction was to 130 degrees.  External rotation on the right was to 80 degrees, and internal rotation was to 40 degrees.  Pain was noted at each of these points and with evidence of pain with weight bearing.  There was no additional limitation following repetitive use or after repetitive use over time, in the examiner's estimation.  Strength testing was 5/5 and there was no muscle atrophy.   There was no ankylosis, rotator cuff pathology, instability or dislocation.

In March 2017, the Veteran received his last VA examination.  The AOJ has used this report to establish the effective date of the increased evaluation to 20 percent.  Objective examination of the left shoulder reflected flexion to 165 degrees, and abduction to 170 degrees.  Left external and internal rotations were each to 65 degrees.  On the right flexion was to 160 degrees, abduction was to 155 degrees, external rotation was to 75 degrees and internal rotation was to 55 degrees.  Pain was noted on the examination, but did not cause any functional loss.  Range of motion was noted as abnormal due to refusal by the Veteran, as well as suboptimal effort.  Nevertheless, palpation of the joint showed signs of pain.  There was no pain with weight bearing, or any additional loss of function following repetitive use.  Strength was 4/5 on active movement, and there was no muscle atrophy.  There was no instability or dislocation.  Joint testing was performed per Correia.  

Initially, the Board notes that Diagnostic Codes 5200, 5202 and 5203 are inapplicable in this case.  There is no evidence of ankylosis of the Veteran's shoulder, thus rendering Diagnostic Code 5200 in applicable.  With respect to Diagnostic Code 5202, there is no sign that the Veteran's humerus is impaired, thus making this diagnostic code inapplicable.  Likewise, Diagnostic Code 5203 is not applicable because there is no evidence of clavicle or scapula disability.

Prior to March 10, 2017, the left shoulder strain is evaluated as 10 percent disabling under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Here, range of motion of the left shoulder was never limited to the shoulder level, or lower.  Repeated VA examinations showed movement of the arm to well over 90 degrees on flexion and abduction.  Prior to March 10, 2017, the left shoulder never manifested limitation of motion to at least the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, entitlement to an evaluation in excess of 10 percent is denied for disability of the left shoulder.  Hart, supra.

The RO assigned a 20 percent evaluation for limitation of the arm to shoulder level under Diagnostic Code 5201, based upon the March 10, 2017, examination.  In order to substantiate an evaluation in excess of 20 percent for the minor shoulder, the evidence would have to indicate limitation of the arm to midway between the side and shoulder level, or to 25 degrees from the side.  The March 2017 examination showed left shoulder flexion to 165 degrees, with abduction to 170 degrees, well in excess of the shoulder level.  No evidence indicates that the left shoulder strain manifested by limitation of the arm to shoulder level, or less.  Accordingly, an evaluation in excess of 20 percent from March 10, 2017, is denied.  Hart, supra.  


ORDER

A separate 10 percent evaluation for right knee strain (painful motion 38 C.F.R. § 4.59 and Diagnostic Code 5260) is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for right knee strain (Diagnostic Code 5257) is denied.

Entitlement to an evaluation in excess of 10 percent for left shoulder strain prior to March 10, 2017, and in excess of 20 percent since then, is denied.


REMAND

The Board remanded the claims for service connection of a low back disability, a bilateral foot disability and obstructive sleep apnea to obtain medical opinions addressing the etiology of each disability.  Following the Board's remand, opinions were obtained in March 2017.

The Veteran claims that it his low back disability was caused or aggravated by his service-connected bilateral knee disabilities.  With respect to this theory of causation, the examiner rendered a negative opinion.  The examiner stated that "[t]he two conditions are not medically related" and that the low back disability was a "separate entity."  He did not address any possible altered mechanics resulting from the service-connected knee disabilities, or address any history from the Veteran.  

With respect to the feet, the examiner was asked to address whether pes planus clearly and unmistakably pre-existed service, and if so, whether there was clear and unmistakable evidence that the disability was not aggravated by service.  The examiner rendered a negative opinion, stating that although "evidence of record indicates that pes planus was present at enlistment," there was no evidence of record "indicating chronic or continued care while in service."  

For sleep apnea, the March 2017 examiner concluded that it was less likely than not incurred in or related to service.  He noted that the claims file lacked objective medical evidence to confirm diagnosis or treatment of sleep apnea during military service.  He concluded that sleep apnea was more likely due to post-service events, but did not elaborate.  He offered no comment on the Veteran's lay reports of somnolence and apparent apneas in service.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The examination reports are insufficient.  In general, the examiner offers little rationale for his conclusions, and did not consider or obtain any history from the Veteran.   With respect to the low back disability, the examiner did not address any effect or presence of an altered gait resulting from the service-connected bilateral knee disabilities.  Regarding the feet, the examiner stated only that the evidence indicated that it pre-existed service, and did not address the clear and unmistakable standards outlined above.  The examiner did not apparently consider the Veteran's lay reports of somnolence and apparent apneas in service.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

As any decision with respect to the claims remanded above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.
The examiner must address the following question:

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that sleep apnea was incurred during service or is otherwise etiologically related to service.

Review of the entire file is required; however, attention is invited to the lay reports of somnolence, snoring and apparent apneas in service.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the claimed low back disability either began in service or is related to service?

b) If the examiner concludes that it is less likely than not that such was incurred or is otherwise attributable to service, the examiner is asked to address, whether it is it at least as likely as not (i.e. a 50 percent probability or greater) that that the Veteran's service-connected bilateral knee disabilities caused or aggravated a low back disability.  If the examiner finds aggravation, she or he should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

3.  Schedule the Veteran for a new VA examination to determine the presence, severity and etiology of the Veteran's claimed bilateral foot disability.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether, for each diagnosed disability of the feet, to include bilateral pes planus and right foot 5th digit exostosis, it is at least as likely as not (a 50 percent or better probability) that the disability is attributable to service.  Attention is directed to the Veteran's reports of foot pain from wearing boots.

If, and only if, the examiner believes that the Veteran's bilateral pes planus and/or right foot 5th digit exostosis is not attributable to service, the examiner is asked provide an opinion on the following for each disability: (1) Whether there is clear and unmistakable evidence that the disability pre-existed service and (2) Whether there is clear and unmistakable evidence that the disability was not aggravated by service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it. Clear and unmistakable evidence means evidence that is undebatable or that cannot be mistaken or misunderstood.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

4.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal, including entitlement to a TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


